NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1


              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted December 22, 2009
                                  Decided December 22, 2009

                                              Before

                                    DANIEL A. MANION, Circuit Judge

                                       DIANE P. WOOD, Circuit Judge                    

                                       DIANE S. SYKES, Circuit Judge

No. 09‐1850

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Northern District of Illinois,
                                                       Eastern Division.
       v.
                                                       No. 08 CR 351‐1
RAFAEL PEREZ‐RODRIGUEZ,
     Defendant‐Appellant.                              Robert M. Dow, Jr., 
                                                       Judge.

                                            O R D E R

         When he entered the United States unlawfully two decades ago, Mexican citizen
Rafael Perez‐Rodriguez bought a Social Security number and other personal identifiers
stolen from Arthur Guajardo, whose name the defendant has used ever since.  Federal
authorities finally caught up with him in 2008 and charged him with wire fraud, 18 U.S.C.
§ 1343; use of a passport obtained with a falsified application, id. § 1542; aggravated identity
theft, id. § 1028A(a)(1); and fraudulent possession of five or more identification documents,
id. § 1028(a)(3).  A jury found the defendant guilty on all counts, and the district court
sentenced him to a total of 57 months’ imprisonment.  Perez‐Rodriguez appeals, but his
appointed lawyer has concluded that the appeal is frivolous and moves to withdraw. 
See Anders v. California, 386 U.S. 738 (1967).  Perez‐Rodriguez opposes counsel’s motion. 
See CIR. R. 51(b).  Our review is limited to the potential issues identified in counsel’s facially
No. 09‐1850                                                                               Page 2

adequate brief and in Perez‐Rodriguez’s response.  See United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002).

        Arthur Guajardo, an Indiana resident, discovered in 2004 that another man was
using his identity.  That same year a detective from Blue Island, Illinois, interviewed the
defendant, who—representing himself as Guajardo—acknowledged the real Guajardo’s
accusation of identity theft but insisted he was using his own (but identical) name, date of
birth, and Social Security number.  Then in 2007 federal investigators began examining
applications for federal and state identification documents issued in Guajardo’s name,
including Social Security cards, U.S. passports, and an Illinois driver’s license and state I.D. 
In 1990 a new Social Security number ending in “4743ʺ had been issued to someone using
Guajardo’s name but claiming to be a Mexican citizen born one year earlier, but then in 1992
the holder of the “4743ʺ number applied for a replacement card using Guajardo’s actual
date and place of birth and the names of his parents but an address in Blue Island; that 1992
application resulted in the Social Security number first issued to Guajardo in 1978 when he
was 15 years old being reissued to the holder of the “4743ʺ number in Blue Island.  That
address in Blue Island was also used on passport applications submitted in 1994 and 2005 in
Guajardo’s name with his date of birth and Social Security number.

       When agents executed a search warrant in May 2008 at the address on file for
Guajardo’s Illinois driver’s license, they found the defendant along with copies of
Guajardo’s birth certificate, the “4743ʺ Social Security card, the passports issued in 1994 and
2005, an Illinois state I.D., a Michigan state I.D. with Guajardo’s true Social Security
number, and a student I.D. from Moraine Valley Community College in Illinois.  All of the
documents are in the name of Arthur Guajardo, but those with photographs depict Perez‐
Rodriguez.  Inside the house agents also found a Mexican passport and birth certificate in
the defendant’s name, as well as a 1997 letter from the IRS addressed to “Arthur Guajardo”
in Chicago alerting him that he was using a Social Security number assigned to a different
person.  Another letter found during the search, this one from 1994, was written by the
defendant using his Guajardo alias and represents to the Child Support Division of the
prosecutor’s office in Lake County, Indiana, that he was aware that he and another man had
“identical names” but he was not the one who owed child support.

        The government recounted this investigation at trial.  It also introduced evidence
that the defendant had attended Moraine Valley under the name Guajardo between 2001
and 2004.  He helped finance his education with more than $6,000 in federal aid obtained
using Guajardo’s date of birth and Social Security number.  And the defendant’s former
girlfriend, Margarita Santamaria, testified that she knew him both as Perez‐Rodriguez and
Guajardo; she recounted that he presented a U.S. passport in Guajardo’s name when the
couple landed at O’Hare International Airport in January 2007 after a trip to Mexico.  The
No. 09‐1850                                                                                 Page 3

real Arthur Guajardo testified that he never lived in Illinois, never had a driver’s license or
state I.D. issued in Illinois, never applied for a Social Security card after his first and only
application in 1978, never applied for a passport or traveled outside the United States, and
never attended college.  The defendant did not offer any evidence.

        In his Anders submission counsel evaluates whether Perez‐Rodriguez could
challenge the sufficiency of the evidence underlying his convictions.  We would uphold the
jury’s verdict unless no rational trier of fact could have concluded, based on the evidence
viewed in the light most favorable to the prosecution, that all of the elements of the charged
crimes were proved beyond a reasonable doubt.  See United States v. Khattab, 536 F.3d 765,
769 (7th Cir. 2008).

        The defendant’s conviction for wire fraud was based on his use of Guajardo’s
identity to apply for and receive federal financial aid from the Department of Education; the
funds were transferred by interstate wire to accounts held by Moraine Valley.  The
government’s evidence that the defendant lied in financial‐aid applications to obtain money
through programs for which he was ineligible was more than ample to prove that he
devised and executed a scheme to defraud.  See 18 U.S.C. § 1343; United States v. Powell, 576
F.3d 482, 490‐91 (7th Cir. 2009).  Likewise, the evidence offered to prove that Perez‐
Rodriguez used a passport obtained with a false application was ample; a passport in
Guajardo’s name was issued to the defendant after he lied about his identity in the
application, and then in January 2007 he presented that fraudulent passport at O’Hare to
reenter the country from Mexico.  See 18 U.S.C. § 1542; United States v. Connors, 441 F.3d 527,
531 (7th Cir. 2006).  And as far as the charge that Perez‐Rodriguez possessed and intended
to use at least five forms of false identification, the documents recovered during the search
of his house provided overwhelming evidence.  See 18 U.S.C. § 1028(a)(3); United States v.
Campa, 529 F.3d 980, 1003 (11th Cir. 2008).  As counsel says, a sufficiency challenge to any of
these convictions would be frivolous.

        Counsel also concludes that it would be frivolous to lodge a sufficiency challenge
against the defendant’s convictions for aggravated identity theft.  As relevant here, 18
U.S.C. § 1028A(a)(1) makes it a crime to use or possess without authorization “a means of
identification of another person” to commit a felony enumerated in subsection (c) of the
statute.  See Flores‐Figueroa v. United States, 129 S. Ct. 1886, 1894 (2009); United States v. Cox,
577 F.3d 833, 838 (7th Cir. 2009).  Perez‐Rodriguez was charged with two counts: the first for
using Guajardo’s name and date of birth in relation to his § 1542 offense at O’Hare in
January 2007, and the second for using and possessing Guajardo’s name, date of birth, and
Social Security in relation to the § 1028(a)(3) offense committed in May 2008.  Names, dates
of birth, and Social Security numbers are all means of identification, 18 U.S.C.
§ 1028(d)(7)(a), and both § 1542 and § 1028(a)(3) are enumerated felonies, see 18 U.S.C.
No. 09‐1850                                                                               Page 4

§ 1028A(c)(4), (c)(7); United States v. Gomez, 580 F.3d 1229, 1233 (11th Cir. 2009); United States
v. Guillen‐Esquivel, 534 F.3d 817, 817 (8th Cir. 2008).  As counsel notes, the government also
had to prove that Perez‐Rodriguez knew he was using identifiers belonging to a real person,
see Flores‐Figueroa, 129 S. Ct. at 1888‐89, but an argument that he did not would be frivolous. 
The defendant possessed a copy of Guajardo’s birth certificate, he had used the information
on that certificate to obtain the Social Security number assigned to Guajardo, he had been
told by the IRS that the Social Security number he was using was assigned to someone else,
he had told the prosecutor’s office in Lake County, Indiana, that he knew about the “other”
Arthur Guajardo, and he had fended off the Blue Island police when they investigated the
real Guajardo’s allegation that the defendant had stolen his identity.  The jury was correctly
instructed on this knowledge element, and though Perez‐Rodriguez asserts in his Rule 51(b)
response that he did not know at the outset that Guajardo was a real person, the evidence
shows that he certainly knew in 2007 and 2008 when he committed the two violations of
§ 1028A.

       Counsel next discusses whether Perez‐Rodriguez could argue that the district court
abused its discretion by granting the government’s pretrial motion to introduce his 1990 and
1992 applications for social security numbers, his 1994 passport application, his letter
concerning the child‐support matter, and his statements to the Blue Island detective. 
Counsel concludes that his potential argument would be frivolous, and we agree.  The
government proceeded cautiously because it was concerned that this evidence might be
viewed as “other crimes” evidence, see FED. R. CRIM. P. 404(b), but the district court
correctly recognized that all of the evidence was direct proof of the charged crimes. 
See United States v. Edwards, 581 F.3d 604, 608 (7th Cir. 2008); United States v. Lane, 323 F.3d
568, 581 (7th Cir. 2003).

        Counsel also considers whether Perez‐Rodriguez could challenge his overall prison
sentence.  In arriving at a total of 57 months, the district court first imposed concurrent
terms of 21 months for the violations of § 1343, § 1542, and § 1028(a)(3).  The court then
imposed mandatory, two‐year prison terms on the convictions for aggravated identity theft. 
See 18 U.S.C. § 1028A(a)(1).  By statute, the district court was required to run the first of
those terms consecutively to the prison sentences on the other three counts,
id. § 1028A(b)(2), but the court retained the discretion to run the second 24‐month term
partly or wholly concurrently with the first, id. § 1028A(b)(2).  The court chose to make the
terms run together for 12 of the 24 months, for a total of 36 months.

        We agree with counsel that any challenge to this sentencing scheme would be
frivolous.  Twenty‐one months is within the guidelines range calculated by the district court
for the counts that did not carry mandatory terms, and counsel has not identified any
potential error in the court’s application of the guidelines.  A sentence within the guidelines
No. 09‐1850                                                                             Page 5

range is presumed reasonable, Rita v. United States, 127 S. Ct. 2456, 2462 (2007), so in the
absence of a strong rebuttal to that presumption, a challenge based on the length of this
portion of the sentence would be frivolous.  And in settling on total incarceration of 57
months, the court evaluated all of the arguments in mitigation made by Perez‐Rodriguez
but concluded that the duration of his criminal conduct, when viewed in relation to the
harm it caused Guajardo, foreclosed a more lenient sentence.  Counsel sees nothing
unreasonable in that conclusion, nor do we. 

       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.